Citation Nr: 0306485	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of entitlement to service connection for hepatitis 
will be the subject of a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2000, a 
statement of the case was issued in November 2000, and a 
substantive appeal was received in November 2000.  The 
veteran initially requested a Board hearing, later changed 
his request to an RO hearing, and then canceled the hearing 
request. 

The Board is undertaking additional development of the issue 
of entitlement to service connection for hepatitis pursuant 
to the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue. 


FINDING OF FACT

The veteran does not suffer from PTSD related to a verified 
inservice stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of service connection for 
PTSD, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the veteran's service medical records and VA medical records.  
Furthermore, the veteran has been afforded a VA psychiatric 
examination in connection with his PTSD claim.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have therefore been 
met with regard to this issue. 

The record also shows that the veteran was notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision and statements of the cases have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Further, in an 
October 2002 letter, the Board expressly set forth the 
respective responsibilities of the veteran and VA with regard 
to obtaining evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  Under the circumstances, the Board 
finds that no further notice to the veteran is required by 
VCAA.

Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  The Board 
also notes that 38 C.F.R. § 3.304(f) was recently amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999). 

Whether an event was sufficiently stressful to precipitate 
PTSD, and whether PTSD is due in whole or in part to any 
particular stressor are medical questions.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  A diagnosis of PTSD which is based 
on an examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

Analysis

The Board first notes that the evidence does not show that 
the veteran participated in combat, nor does he appear to 
allege combat stressors.  Rather, the stressors claimed by 
the veteran involve problems with his supervisor during 
service as well as feelings of guilt over the deaths of 
several servicemembers who drowned while the veteran was 
hospitalized during service.

Service medical records show that in August 1978, the veteran 
was referred to a clinician regarding complaints about his 
job performance.  The diagnostic assessment was situational 
depression.  A referral to a psychiatrist was planned.  An 
August 1978 psychiatric clinic report revealed a diagnosis of 
adjustment reaction to life.  In March 1979 the veteran 
received treatment for complaints of job stress.  It was 
reported that he was frustrated and tired, and that there was 
no overt evidence of a thought disorder or neurosis.  

An April 1979 mental health clinic report revealed that the 
veteran complained of blackouts, blurred vision, and 
headaches, which dated to childhood.  Some auditory 
hallucinations in past years were reported, but it was 
indicated that there were none in recent years.  The mental 
status examination was within normal limits.  It was reported 
that there was some slowing of thought processes.  A thought 
disorder or neurologic deficits were to be ruled out.  

Another early April 1979 clinical record revealed that the 
veteran was admitted to a medical facility for a drug 
overdose.  It was reported that he took six Sinequan and that 
he had left a (suicide) note.  The diagnosis was drug 
overdose.  The veteran was discharged from the mental health 
facility in late April 1979.  It was reported that the 
diagnosis was adjustment reaction of adult life.  Follow-up 
mental health clinical records in late April and May 1979 
revealed that the veteran was stable and improved.  A 
subsequent May 1979 evaluation revealed that he was anxious 
and not coping well with his job and family.  

At separation from service in July 1979, the veteran reported 
that he had or had had depression or excessive worry and 
nervousness.  It was noted by history that the veteran had 
been hospitalized for seventeen days for a suicide attempt 
due to an overdose, with full recovery.  It was also noted 
that he had depression and excessive worry since 1978 that 
was unresolved and related to nervous trouble.  It was stated 
that the veteran described himself as a "high strung 
person."  It was further reported that he had also been 
hospitalized in 1978 and 1979 for adjustment reaction of 
adult life with good recovery.  On clinical examination, the 
veteran's psychiatric status was evaluated as normal. 

There are subsequent post-service medical records pertinent 
to the PTSD issue until the late 1990's.    

In a December 1999 statement, the veteran related his service 
occupational experience, indicating that in 1978 he had a 
change of supervisors, and that the new supervisor gave him 
the responsibility of running the entire base recreation 
program.  He stated that he had responsibilities above his 
grade level and that the supervisor informed him of his lack 
of accomplishments in the job.  After six months the veteran 
reported that he sought medical treatment because he felt 
pressured regarding his job.  The veteran reported that he 
was subsequently sent to a psychiatric ward where he received 
counseling and anti-depressant drugs.  He stated that during 
his hospital treatment four individuals, one whose name was 
R.C., drowned in a boating accident.  The veteran felt that 
if he had been there the men would not have gone out in the 
boat and died.  He stated that when he returned to duty his 
supervisor and the base commander insinuated that things 
might have been different if the veteran had been there.  The 
veteran reported that the insinuation by the supervisor and 
base commander still bothered him.  

The veteran stated that at his next duty station he was 
assigned to a hobby shop where he worked for civilians and 
was given extra duties which brought him additional job 
pressure.  In April 1979 he stated he took an overdose of 
antidepressants that he had been given during his previous 
hospitalization and he wrote a suicide note.  He stated that 
a supervisor informed him that the reason he attempted 
suicide was to get out of work and bring a bad reputation to 
his unit.  He stated that he then sought a discharge from 
service which was granted.  

In a statement received in May 2000, the veteran reiterated 
his experiences during service, which included wok pressures, 
guilt from the boating accident deaths, and his suicide 
attempt. 

In November 2000, the veteran was seen at a VA mental health 
clinic.  It was reported that he had been receiving 
rehabilitation therapy and was informed that he had PTSD, and 
that he had come for an evaluation.  The veteran reported 
that he had had a job injury and problems obtaining work.  He 
reported problems sleeping along with depression.  A 
psychiatric assessment revealed the veteran's verbalizations 
about aggravation and some disorganization of thought 
processes.  The veteran was easily brought to tears.  He was 
alert and oriented and showed interest in individual 
counseling.  

In November 2000 the veteran was admitted to a VA resource 
group session, which as an introduction to an outpatient 
post-traumatic stress disorder clinic group.  The veteran 
reported ongoing PTSD symptoms which had exacerbated.  It was 
reported that the veteran's PTSD symptoms included anxiety 
and depression along with sleep disturbance; nightmares and 
night terrors; re-experiencing phenomenon with intrusive 
thoughts and flashbacks; anger and rage; emotional numbing; 
hypervigilance; and survivor guilt associated with the death 
of four fellow airmen, one of whom was a close friend.  At a 
follow-up mental health evaluation in January 2002 it was 
reported that the veteran had family conflicts.  Therapy in 
the resource group continued through early February 2001.  

In early February 2002 a VA psychological assessment was 
performed.  The mental status examination revealed that the 
veteran had overproductive and confabulatory speech.  His 
thinking was logical, there were no hallucinations delusions 
or thought disorder.  The veteran's mood was dysthymic and 
his affect was secondary to feeling useless and unappreciated 
in his mother-in-law's home.  It was indicated that there was 
no Axis I diagnosis.  

In a subsequent February 2002 mental health evaluation for 
care in the post-traumatic stress disorder clinic.  It was 
reported that during service the veteran had difficult 
experiences as a dog handler in Thailand.  It was also 
reported that he hospitalized during service for depression 
following the death of a friend.  The veteran felt 
responsible for his friend's death because he might have 
prevented it had he been on the job.  It was also reported 
that the veteran had a roommate who committed suicide.  He 
reported feeling guilt and lower self-esteem.  Current life 
stressors of living with in laws and problems finding a job 
were reported.  

The examiner indicated that the veteran was friendly and 
talkative, experiencing PTSD symptoms ion the context of 
current life stressors.  His affect was described as 
appropriate, his mood was sad and somewhat anxious.  No 
psychotic symptoms were reported.  The diagnosis was PTSD.  
The veteran was accepted into the noncombat PTSD clinic.  The 
veteran attended group meetings which continued into March 
2001.  

A VA examination for mental disorders was performed in April 
2001.  It was indicated that the veteran's medical records 
and c-file were reviewed.  The veteran's service occupational 
history as well as medical history were reported, to include 
treatment for the drug overdose and episodes of depression 
and anxiety.  With regard to psychiatric symptoms, it was 
reported that it was unclear if the veteran had psychiatric 
symptoms.  If they existed, it was reported that they were 
related to adjustment to his work injury and unrelated to 
service events.  It was reported that the veteran had stated 
that he had not thought about his military experiences for 20 
years while working, and he had only attended treatment since 
a fall at work.  

With regard to subjective complaints it was reported that 
during service the veteran had difficulty with supervisors 
and that in 1978 and 1979, and that he had guilt over the 
death of fellow service men, one of which was his friend, who 
died while overcrowding a fishing boat.  It was noted that 
the veteran was not present during the incident and he could 
not be held responsible for the actions of the other men.  
The mental status examination revealed some looseness of 
associations and no impairment of thought processes or 
communication.  There were no psychotic manifestations.  He 
was oriented and memory was described as excellent.  He 
denied panic attacks.  It was reported the veteran's 
presentation did not indicate depressed mood although his 
affect was anxious.  The examiner reported that poor judgment 
and impaired impulse control were evidenced.

The examiner opined that the veteran appeared to have 
experienced some depressive symptoms since his fall at work.  
It was reported that although the veteran had been told by a 
community practitioner that he might have PTSD, and he sought 
treatment at a PTSD clinic examination of the service record 
indicated no evidence of incidences precipitating PTSD 
related to service.  The veteran was not responsible for an 
accident that was not documented in the c-file.  It was 
stated that exposure to accidents was usual and customary in 
civilian life and to be expected in the course of eight years 
of service.  The examiner stated that the primary problem in 
service was with his supervisor which led to his suicide 
attempt.  On release from service the veteran was able to 
complete a college degree and make an adequate occupational 
and social adjustment.  The diagnostic assessment was: No 
diagnosis. 

The record shows that the veteran received treatment during 
service for psychiatric pathology diagnosed as an adjustment 
reaction to adult life and that he was hospitalized for a 
suicide attempt.  However, it was reported by trained medical 
personnel at the time of discharge examination that his 
psychiatric status was clinically normal.  In fact, no 
psychiatric disorder is currently shown according to the most 
recent VA medical examination.

The clinician that rendered PTSD as a diagnosis in February 
2001 also stated that that the veteran's symptoms were based 
in the context of current life stressors.  There is no 
indication or suggestion that the diagnosis was based 
specifically as a result of an in-service stressor, despite 
the veteran's assertions of service stressors, including the 
death of fellow servicemen in a boating accident that he did 
not witness.  

On the other hand, the VA examiner who conducted the April 
2001 examination did not find evidence to support any 
psychiatric diagnosis.  Significantly, this examiner reviewed 
the veteran's claims file in addition to examining the 
veteran.  Moreover, this examiner noted the inservice job 
difficulties reported by the veteran as well as his feelings 
of guilt over the drowning deaths of some fellow 
servicemembers.  The examiner opined that there is no 
evidence of incidences during service the veteran's periods 
of service to precipitate PTSD.  The Board finds the April 
2001 examination report to be highly persuasive in that it 
was not only based on examination and a review of the claims 
file, but it also appears to have considered the stressful 
events which the veteran reported to VA when asked to set 
forth the inservice stressors which he felt his PTSD was 
related to.  The examiner not only found no basis for 
diagnosing PTSD, but also essentially suggested that the 
claimed stressors were not adequate to support a diagnosis of 
PTSD.  

After reviewing the record, the Board finds the April 2001 VA 
examination report to be persuasive.  It was based on a 
review of the claims file, and the examiner acknowledged the 
claimed stressful events.  The examiner also recounted the 
veteran's medical, occupational and social history in some 
detail.  The examiner also expressly noted the veteran's 
subjective complaints.  A mental status examination was then 
conducted.  Based on the results of this comprehensive 
examination, there were not Axis I or Axis II diagnoses.  
Without a diagnosis of disability, there is no basis for a 
grant of service connection.  

The Board again acknowledges that the veteran has been 
attending PTSD therapy meetings and that some medical 
personnel associated with such treatment have reported PTSD.  
However, for the reasons set forth above, the Board finds 
that the April 2001 examiner's findings are entitled to more 
weight.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

